 



Exhibit 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT
     This Fourth Amendment (“Amendment”) is made as of the 18th day of March,
2008 by and between Tufco, L.P. (“Borrower”), Tufco Technologies, Inc.
(“Parent”), Associated Bank, N.A., U.S. Bank, NA and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA) (collectively the “Banks”) with JPMorgan
Chase Bank, N.A. serving individually as a Bank and as Agent for itself and the
other Banks.
RECITALS
     The parties entered into a Credit Agreement dated as of May 20, 2004, as
amended (“Credit Agreement”).
     The parties desire to amend the Credit Agreement as set forth herein.
     NOW, THEREFORE, the parties hereto agree as follows:

  1.   Capitalized terms not defined herein shall have the meaning ascribed in
the Credit Agreement.     2.   In Article 1, Section 1.1 of the Credit Agreement
the Revolving Termination Date is changed from May 18, 2009 to May 18, 2010.    
3.   This Amendment is a modification only and not a novation.     4.   Except
for the above stated amendment, the Credit Agreement shall be and remain in full
force and effect with the change herein deemed to be incorporated therein. This
Amendment is to be considered attached to the Credit Agreement and made a part
thereof.     5.   The parties acknowledge and agree that this Amendment is
limited to the terms above stated and shall not be construed as an amendment of
any other terms or provisions of the Credit Agreement. The parties hereby
specifically ratify and affirm the terms and provisions of the Credit Agreement
except as herein changed. This Amendment shall not establish a course of dealing
or be construed as evidence of any willingness on the Banks’ part to grant other
or future amendments, should any be requested.     6.   The Borrower agrees to
pay all fees and out of pocket disbursements incurred by the Banks in connection
with this Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
day and year first above written.

            BORROWER AND PARENT:

TUFCO, L.P.
      By:   Tufco LLC, its       Managing General Partner   

            By:   Tufco Technologies, Inc.       Its Sole Managing Member       
      By:   /s/ Michael B. Wheeler       Michael B. Wheeler      Authorized
Officer for the Managing Member   

            TUFCO TECHNOLOGIES, INC.
      By:   /s/ Michael B. Wheeler       Michael B. Wheeler      Chief Financial
Officer, Vice President and Secretary        AGENT:

JPMORGAN CHASE BANK, N.A., individually
as a Bank and as the Agent
      By:   /s/ Mark J. Fischer       Printed Name: Mark J. Fischer     
Title: Vice President        BANK: ASSOCIATED BANK, N.A.
      By:   /s/ Daniel Holzhauer       Printed Name:  Daniel Holzhauer     
Title: Vice President        BANK: U.S. BANK, NA
      By:   /s/ Paul Hultgren       Printed Name: Paul Hultgren      Title: Vice
President     

2



--------------------------------------------------------------------------------



 



     The undersigned Guarantors consent to the foregoing Amendment and
acknowledge the continuing validity and enforceability of the Guaranties.

            GUARANTORS:

TUFCO TECHNOLOGIES, INC.
      By:   /s/ Michael B. Wheeler       Michael B. Wheeler      Chief Financial
Officer, Vice President and Secretary        TUFCO LLC
      By:   Tufco Technologies, Inc.,       Its Sole Member            By:   /s/
Michael B. Wheeler       Michael B. Wheeler      Authorized Officer of the
Managing Member     

            HAMCO MANUFACTURING AND DISTRIBUTING LLC
      By:   TUFCO, LP         its Sole Member   

            By:   TUFCO LLC,         its Managing General Partner   

            By:   TUFCO TECHNOLOGIES, INC.,         its Sole Managing Member   

            By:   /s/ Michael B. Wheeler         Michael B. Wheeler        Chief
Financial Officer, Vice President and Secretary     

3